Citation Nr: 1515453	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1983 to August 1983, and on active duty from April 2006 to July 2007, which included tours of duty in Qatar and Iraq.  His claims folder has been rebuilt.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In February 2013 and October 2014, the Board remanded the claim for additional development.  All requested actions have been completed and the claim is once again before the Board.  


FINDING OF FACT

The preponderance of the evidence establishes that a left shoulder disorder is not related to the Veteran's military service. 


CONCLUSION OF LAW

The criteria to establish service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2011 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the current case, the Veteran's claims folder was previously misplaced and cannot be found.  As such, the file is a rebuilt folder.  The VA Appeals Management Center (AMC) attempted to obtain the missing service treatment records.  In October 2013, the AMC was notified by the VA Records Management Center that the Veteran's service treatment records were unavailable for review.  In November 2014, VA notified the Veteran that the claims file had been lost and was given the opportunity to submit any evidence in his possession.  Furthermore, the Veteran was requested to provide the names and addresses of those facilities where he had received treatment for any of the claimed disorder.  Thus, the VCAA duty to assist was met.  38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b)(1), (e)(1) (2014).

In cases such as this, where the service treatment records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

In conjunction with his claim, the Veteran was afforded a VA examination in October 2011.  This included an etiology opinion.  Additional opinions were obtained in January 2014 and in December 2014.  The Board finds that the December 2014 opinion is sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions are were adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and articulated a rationale for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

This claim was remanded by the Board for additional development in February 2013 and October 2014.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained outstanding evidence as well as adequate medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As an initial matter, the Board notes there is a left shoulder disorder diagnosis, mild acromioclavicular degenerative changes, which is understood to mean arthritis, a "chronic disease" listed under 38 C.F.R. § 3.309(a).  See May 2013 VA treatment records.  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease may be considered to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Veteran contends his left shoulder disability resulted from an injury sustained playing football in service in approximately May or June 2006.  Lay statements, which are no longer associated with the claims file, corroborate that a football injury such as the Veteran describes occurred.  The Veteran also sought service connection for a cervical spine disability as resulting from the same incident, for which the RO has granted him service connection for cervical spine degenerative disease.

Notably, VA treatment records dated from 2006 to June 2014 are associated with the Veteran's rebuilt virtual claims file.  However, prior to 2011, there are no complaints of left shoulder pain.  From 2011 to 2014, these VA treatment records note persistent and recurrent complaints and treatment for the left shoulder disorder.  

The Veteran was afforded a VA examination to evaluate his shoulder in October 2011.  The VA examiner provided an unfavorable opinion as to the etiology of the claimed disorder because there were no service treatment record entries for treatment of his shoulder, and the only submitted data was buddy statements, which the examiner deemed as vague.  The Board determined that this opinion was inadequate for rating purposes for a myriad of reasons and remanded the claim for a new VA examination.  

The Veteran was evaluated again in May 2013; however, the May 2013 VA examiner did not opine on the etiology of the left shoulder disorder.  Consequently, a January 2014 supplemental VA medical opinion was obtained.  In the October 2014 remand, the Board also determined that the January 2014 supplemental VA medical opinion was inadequate because the negative nexus opinion provided by the January 2014 VA examiner improperly considered the unavailable record of service treatment as evidence that would support a conclusion the claimed injury did not occur.  Therefore, the factual assumptions upon which the opinions were based were legally erroneous, rendering the opinion inadequate.  

In December 2014, an addendum opinion was obtained.  At that time, the VA examiner concluded it is less likely as not that the Veteran's current complaint of left shoulder condition/pain is causally or etiologically related to his period of service.  As rationale, the examiner stated that the Veteran's present left shoulder complaints are not consistent with a significant injury during service that would cause him to develop left shoulder pain without functional limitation in 2013.  Further, a 2013 orthopedic note indicated that the Veteran has a full range of motion of his left shoulder and that his left shoulder pain is intermittent, which is not consistent with a significant shoulder injury during service because continuous symptoms would be expected.  Further, orthopedic notes from 2013 indicate that his left shoulder pain is referred from his service-connected neck disability, for which no further treatment is necessary.  

Ultimately, the Board finds that the Veteran's statement that his claimed left shoulder disorder is the result of the in-service injury to be less probative than the December 2014 VA examiner's opinion because the former lacks a reasoned analysis or rationale for attributing the claimed disorder to the in-service injury, and is in any event, a lay opinion expressed by one who is not shown to have the expertise to offer probative opinions on the subject.  

Furthermore, the presumption of service connection which applies to chronic diseases such as arthritis is inapplicable here because the Veteran was not diagnosed with arthritis of the left shoulder to a degree of 10 percent within one year from any date of termination of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In sum, the Board finds that the most probative evidence fails to link the Veteran's left shoulder disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for this disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left shoulder disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


